Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 1 of 10 Page|D: 1

Michael E. Quiat, Esq.

Atty ID No. 015911985

USCHER, QUIAT, USCHER & RUSSO
A Professional Corporation

433 Hackensack Avenue, Z"d Floor
Hackensack, NJ 07601

Phone 201-342-7100

Fax 201-342-1810

Attorneys for Plaintifj; Terri Nespole

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

TERRI NESPOLE, Civil Action No.
Plaintiff, ECF CASE
vs.
COMPLAIN'I`
FIRS'I` UNUM LIFE INSURANCE
COMPANY,
Defendant.

 

Plaintif`f`, 'I`ERRI NESPOLE, by way of Complaint against the Defendant, FIRST UNUM
LIFE INSURANCE COMPANY (hereinafter “Unum” or “Defendant’), alleges as follows:

1. Plaintiff is a resident of the State 01` New Jersey, County of Somerset, with a
principal residence in Bedminster, New Jersey.

2. Defendant, Unum, is a disability insurance carrier licensed to do business in the
State of New Jersey with a principal place of business in the State of New York.

3. Jurisdiction and venue are proper in this Court pursuant to 29 USC § 1001 et seq.

and 28 USC § 1331 et seq. and 28 USC § 1391 et seq.

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 2 of 10 Page|D: 2

ESSENTIAL FACTS

4. Plaintiff, Terri Nespole (hereinafter referred to as “Ms. Nespole” or “Plaintiff’), is
a 52-year-old woman who lives in Bedminster, New Jersey. Ms. Nespole was employed by New
York Life Investments (hereinafter “New York Life”) from 2006 through 2017 in various
positions, last working as a Director of Digital Marketing, Branding and Advertising in New
York Life’s Jersey City, N.l office. While employed by New York Life, Plaintiff was a
beneficiary under New York Life’s Long Term Disability plan underwritten by First Unum Life
lnsurance Company (“Unum”) through Policy No. 573603 (hereinafter referred to as the
“Policy” and attached hereto as Exhibit A).

5. As a Director of Digital Marketing, Branding and Advertising, Ms. Nespole was
responsible for maintaining a consistent look and feel across all the company brands while also
managing day-to-day creative decision making, and managing all large scale branding and
advertising initiatives. All new design projects were conceptualized and designed under Ms.
Nespole’s management and creative direction. Needless to say, this position was fast-paced,
highly stressful and demanded long hours of sustained focus and concentration

6. On February 13, 2013, Ms. Nespole slipped and fell on the steps outside her home
in Bedminster, New Jersey. X-rays taken at the time revealed that Ms. Nespole suffered multiple
fractures in her thoracic spine. She was prescribed a back brace for approximately seven weeks
along with several medications to help relieve her pain, muscle spasms and inflammation,
including hydrocodone, diazepam and ibuprofen.

7. In March 2013, Ms. Nespole was evaluated by pain management physician Dr.
Alexander Levin, who put her on a steady course of pain injection treatments under anesthesia,

as she was still experiencing excruciating pain throughout her neck and back following the fall.

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 3 of 10 Page|D: 3

8. Following the recommendations of her doctors, Ms. Nespole also underwent
extensive physical therapy at Kessler Rehabilitation from March 2013 through November 2013.

9. Notwithstanding her diligent efforts to recover, she continued to suffer severe
pain and fatigue.

10. ln October 2013, Ms. Nespole was evaluated by Gregory S. Rihacek, MD, a
Board Certified rheumatologist. After taking an extensive history and conducting a thorough
clinical evaluation, Dr. Rihacek diagnosed Terri with fibromyalgia, which he believed originated
from the trauma she sustained from her injuries at the time of her fall on February 13, 2013. Dr.
Rihacek then began Ms. Nespole on a regular course of Gralise, a medication used to treat
fibromyalgia symptoms.

11. Dr. Rihacek advised Terri to begin working from home one day per week, an
accommodation which New York Life allowed.

12. 'I`hroughout 2014, Ms. Nespole’s condition continued to deteriorate as she
experienced chronic and worsening pain and fatigue. She became more and more challenged by
her professional responsibilities at New York Life and was struggling both physically and
mentally from the impact that fibromyalgia was having on her life.

13. On March 29, 2015, Ms. Nespole was rear ended in a motor vehicle accident
while stopped at a red light. She was evaluated by Orthopedist Dr. Cook who advised that her
increased pain symptoms were due to her fibromyalgia being aggravated by the trauma and
injuries she sustained in the accident. Despite the worsening pain and fatigue, Ms. Nespole
continued to work in the career she loved at New York Life throughout 2015 and 2016.

l4. By the beginning of 2017, Ms. Nespole was living with daily chronic fatigue and

pain in most muscle groups. Maintaining her job responsibilities was harder and harder even

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 4 of 10 Page|D: 4

with accommodations from New York Life. When she was not working, she spent most of her
time in bed resting and trying to recover.
PLAINTIFF’S CLAlM FOR DISABILITY BENEFITS
15. On May 12, 2017, Ms. Nespole presented to Dr. Rihacek with complaints of
extreme fatigue and severely debilitating pain all over her body, which had now become
intolerable. She was unable to get out of bed and go to work. She was also experiencing
incontinence and having severe bladder and abdominal distress. On that date, Dr. Rihacek
advised Ms. Nespole to cease work as she was no longer physically or mentally capable of
performing her occupation as Director of Digital Marketing, Branding and Advertising at New
York Life.
16. Terri’s last day of work at New York Life was May 15, 2017. With the support
and encouragement of Dr. Rihacek, she reluctantly filed for disability.
17. Under the terms of the Unum Policy:
“You are disabled when Unum determines that:
0 you are limited from performing the material and
substantial duties of your regular occupation due to your
sickness or injury; and
0 you have a 20% or more loss in your indexed monthly
earnings due to the same sickness or injury.
After 24 months of payments, you are disabled when Unum
determines that due to the same sickness or injury, you are unable
to perform the duties of any gainful occupation for which you are
reasonably fitted by education, training or experience.”
(Exhibit A)
18. Unum contacted New York Life to inquire as to whether Ms. Nespole’s job

performance had suffered in the months prior to her disability. New York Life informed Unum

that Ms. Nespole’s work performance had been declining for the past few years. Furthermore,

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 5 of 10 Page|D: 5

New York Life informed Unum that Ms. Nespole seemed mentally “foggy” all the time and
could no longer keep up with the pace of the work the way she had been able to do in the past.
New York Life attributed Ms. Nespole’s decreasing work performance to the health issues she
was experiencing

19. Under the short term disability plan at New York Life, Ms. Nespole was approved
based upon her fibromyalgia diagnosis and related comorbid orthopedic, urological and
behavioral health conditions

20. On February 6, 2018, Unum advised Ms. Nespole that her claim for long term
disability benefits was denied as Unum had determined that Ms. Nespole had the functional
capacity to work in her own occupation as Director of Digital Marketing, Branding and
Advertising at New York Life.

21. Ms. Nespole timely submitted an administrative appeal to Unum dated August 3,
2018, in which she documented in great detail how the symptoms of her fibromyalgia, including
widespread chronic pain and debilitating fatigue, restricted and limited her from working in her
own occupation

22. Ms. Nespole’s appeal also included further documentation from Dr. Rihacek, as
well as her orthopedist, Dr. Weber-Lopez, and her urologist, Dr. Youngren, among other
treatment providers These providers submitted significant additional documentation in support
of Ms. Nespole’s disability from her own occupation as a result of the debilitating symptoms she
experienced from fibromyalgia.

23. As a result of her precipitous physical decline and the impact that decline had on

her personal and professional life, Ms. Nespole also experienced increased depression and

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 6 of 10 Page|D: 6

anxiety. She obtained treatment for these conditions from Kathryn Davies, M. Ed., L.C.S.W.,
who has confirmed that these conditions are secondary to her medical condition of fibromyalgia

24. On October 29, 2018, Unum rejected Ms. Nespole’s appeal and affirmed its
decision to terminate her benefits effective October 28, 2017.

25. A review of the claim file reveals that Unum never had Ms. Nespole’s claim
reviewed by a rheumatologist, even though fibromyalgia, the condition which disables her, is a
rheumatological disorder. Furthermore, Unum never exercised its right to have Ms. Nespole
examined in an lndependent Medical Examination by any medical expert, at any time prior to
denying her claim and upholding its decision to deny the claim following appeal.

26. A review of the claim file reflects that Unum completely ignored all medical
evidence in favor of Ms. Nespole’s disability claim and engaged in a biased and self-serving
review which inevitably resulted in the denial of Ms. Nespole’s benefits

27. Ms. Nespole has now exhausted her administrative remedies.

28. Unum’s asserted basis for denial of benefits was arbitrary and capricious and not
based on substantial evidence. Unum’s reviewers disregarded both the overwhelming objective
medical evidence in support of Ms. Nespole’s disabling fibromyalgia symptoms, as well as Ms.
Nespole’s own subjective complaints that she suffers from debilitating fatigue and severe chronic
pain.

29. The disabling symptoms of Ms. Nespole’s fibromyalgia have not improved since
the onset of her disability in 2017, and in fact, they have significantly worsened. Ms. Nespole’s
fibromyalgia symptoms continue to disable her.

30. ln addition, as a direct consequence of her failing physical health, Ms. Nespole

also suffered increasing symptoms of debilitating anxiety and depression. These symptoms also

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 7 of 10 Page|D: 7

exacerbated Ms. Nespole’s disabling fibromyalgia, rendering her unable to perform her own
occupation or any other gainful occupation. Ms. Nespole’s treating providers continue to support
total disability as a result of her fibromyalgia symptoms Plaintiff is totally disabled under the
terms of the Policy.

AS AM) FOR A FIRST CAUSE OF ACTION

31. Plaintiff repeats and re-alleges each and every allegation set forth above in
Paragraphs 1 through 30 as if fully set forth at length herein.

32. Plaintiff is disabled within the meaning of the terms of the Policy, and as such is
entitled to disability benefits thereunder.

33. Defendant’s decision on February 6, 2018 denying Plaintiff’s LTD benefits was
arbitrary and capricious and not based on substantial evidence. Plaintiff was deprived of a full
and fair review when her administrative appeal was denied by Unum on October 29, 2018.

34. Moreover, Defendant is acting under a clear conflict of interest within the
meaning of Metropoli!an Life Insurance Company v. Glenn. 128 S. 2343 (2008), which conflict
has poisoned its decision-making in this case, to Plaintiff’s great prejudice.

35. By virtue of the foregoing, the Defendant has breached the terms of the Policy
and has violated the requirements of the Employee Retirement Income Security Act, 29 USC
§ l 132 (a)(l)(B), § 502(a)(1)(B) and applicable regulations thereunder.

AS AND FOR A SECOND CAUSE OF ACTION
(In The Alternative)

36. Plaintiff repeats and re-alleges each and every allegation set forth above in

Paragraphs 1 through 35 as if fully set forth again herein.

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 8 of 10 Page|D: 8

37. By virtue of its behavior, Defendant has breached its fiduciary duty owed to
Plaintiff under § 502(a)(3), 29 USC § 1 l32(a)(3), placing Defendant’s own interests over that of
Plaintiff,

38. Among the fiduciary duties breached by Defendant are (i) failing to honestly evaluate
Plaintiff`s claim before denial of benefits; (ii) failing to honestly consider the evidence which
supported Plaintist claim; (iii) disregarding the opinions of Plaintiff’s treating providers; (iv)
failing to conduct an lndependent Medical Examination; and (v) failing to consult with a
rheumatologist even though Plaintist major disabling condition is fibromyalgia which is a
rheumatological disorder; and (vi) engaging in highly partisan, adversarial process with Plaintiff, not
designed to provide Plaintiff with the benefits to which she was entitled, but rather to thwart her right
to same regardless of the consequences to the Plaintiff.

39. By virtue of the Defendant’s breach of fiduciary duty, Plaintiff has incurred losses
and harm, separate, apart, and in addition to her right to benefits as alleged in the First Cause of
Action. Accordingly, Plaintiff is entitled to equitable relief in a form to be determined by the court
upon a full consideration of the facts.

WHEREFORE, Plaintiff demands judgment against the Defendant as follows:

(a) Declaring Plaintiff disabled within the meaning of the Defendant’s Policy as set
forth in Exhibit A of the Complaint;

(b) Ordering the Defendant to pay Plaintiff disability benefits retroactive to October
28, 2017, the date of wrongful denial, and to continue paying the Plaintiff’s benefits for Long
Term Disability under the terms of the Policy as alleged in the First Cause of Action;

(c) Ordering appropriate equitable relief to Plaintiff, in accordance with the Second
Cause of Action, as this Court may deem appropriate

(d) Awarding to Plaintiff her costs of suit, including reasonable attomey’s fees; and

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 9 of 10 Page|D: 9

(e) Granting such further relief as this Court may deem just and proper.

Dated: March 19, 2019

USCHER QUIAT, USCI-IER & RUSSO
A Professional Corporation

433 Hackensack Avenue, 2nd Floor
Hackensack, NJ 07601

Phone 201-342-7100

Fax 201-342-1810

/s/Michael E. Quiat
MICHAEL E. QUIA'I`

Atty ID No. 015911985
Attorneyfor Plaintijf'f; Terri Nespole

Case 2:19-cv-08756-.]LL-.]AD Document 1 Filed 03/19/19 Page 10 of 10 Page|D: 10

CER'I`IFICATION
1 certify that the matter in controversy is not the subject of any other action or arbitration

proceeding, now or contemplated, and that no other parties should be joined in this action.

USCHER QUIAT, USCHER & RUSSO
A Professional Corporation

433 Hackensack Avenue, 2nd Floor
Hackensack, NJ 07601

Phone 201-342-7100

Fax 201-342-1810

Dated: March 19, 2019 By: /s/Michae| E. Ouiat
MICHAEL E. QUIAT
Atty lD No. 015911985
Attorney for Plaintiff, Terri Nespole

G:\Disabi|ity\Ncspolc, 'l`crri\Litigation\Complaint - Unum.docx

10

